In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 14-1171V
                                       Filed: July 22, 2015
                                       Not for Publication

*************************
RONALD GORDON,                                     *
                                                   *
                                                   *
                         Petitioner,               *       Damages Decision Based on Proffer;
                                                   *       Influenza Vaccine (“Flu”);
v.                                                 *       Shoulder Injury Related to
                                                   *       Vaccine Administration (“SIRVA”);
                                                   *       Special Processing Unit (“SPU”)
SECRETARY OF HEALTH                                *
AND HUMAN SERVICES,                                *
                                                   *
             Respondent.                           *
*************************

Tara O’Mahoney, Law Offices of Chicago-Kent College of Law, Chicago, IL, for
petitioner.
Julia McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Vowell, Chief Special Master:

       On December 5, 2014, Ronald Gordon filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. The petition alleges that as a result of a seasonal
influenza (“flu”) vaccination on December 12, 2012, petitioner suffered a Shoulder Injury
Related to Vaccine Administration [“SIRVA”]. Petition at 1. The case was assigned to
the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post it on the United States Court of Federal Claims' website, in accordance with the E-Government
Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2012)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
        On March 24, 2015, I issued a ruling on entitlement, finding petitioner entitled to
compensation for a shoulder injury related to vaccine administration [“SIRVA”]. On July
21, 2015, respondent filed a proffer on award of compensation [“Proffer”] indicating that
petitioner should be awarded compensation in the amount of $100,000.00. Proffer at 1.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $100,000.00 in the form of a check payable to petitioner, Ronald
Gordon. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                        s/Denise K. Vowell
                                        Denise K. Vowell
                                        Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.


                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS
______________________________
RONALD GORDON,                 )
                               )
                  Petitioner,  )
                               )     No. 14-1171V
v.                             )     Chief Special Master Vowell
                               )     ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES,                )
                               )
                  Respondent. )
______________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$100,000.00, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.

II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $100,000.00 in the form of a check payable to petitioner.

Petitioner agrees.

                                                      Respectfully submitted,

                                                      BENJAMIN C. MIZER
                                                      Principal Deputy Assistant Attorney General

                                                      RUPA BHATTACHARYYA
                                                      Director
                                                      Torts Branch, Civil Division



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future lost earnings, and future pain and suffering.
                           VINCENT J. MATANOSKI
                           Deputy Director
                           Torts Branch, Civil Division

                           MICHAEL P. MILMOE
                           Senior Trial Counsel
                           Torts Branch, Civil Division

                           /s/ Julia W. McInerny
                           JULIA W. MCINERNY
                           Senior Trial Attorney
                           Torts Branch, Civil Division
                           U.S. Department of Justice
                           P.O. Box 146
                           Benjamin Franklin Station
                           Washington, D.C. 20044-0146
DATED: July 21, 2015       (202) 353-3919




                       2